Title: David Hartley’s “Project of a Treaty,” [after 27 April 1784]
From: Hartley, David
To: 



On September 4, 1783, the day after signing the definitive treaty of peace with the United States, the British negotiator David Hartley put in writing the assurance he had given the American peace commissioners during the signing ceremony: that “in a very short time” the parties would renew the suspended negotiations for a commercial convention. Hartley delivered this message on behalf of the then foreign secretary, Charles James Fox, unaware that Fox had no intention of agreeing to any of the additional eleven articles that Hartley and the Americans had negotiated in the spring and summer of 1783. The Americans had interwoven those articles—along with the preliminary articles of November 30, 1782—into their “Project for the definitive Treaty of Peace and Friendship” of August 6.
When Hartley carried the signed peace treaty to England in mid-September, he expected that he would soon return to Paris. He received no such instructions, however. On October 4, having heard nothing from Fox, Hartley sent Franklin his own proposal for a temporary convention. In late October and early November, he sent Fox four extremely long letters setting forth his thoughts about the substance and importance of an agreement between the two nations. The first, dated October 27, argued that a further delay in negotiating a commercial convention would be contrary to British interests; with it, he enclosed a copy of Franklin’s letter to him of September 6. On October 29 he sent Fox a copy of the proposed temporary convention he had conveyed to Franklin, accompanied by twenty-three pages of explanation. On November 1 he resent the eleven articles that were awaiting “the adjourned consideration of his Majesty’s ministers.” Following each article was Hartley’s personal commentary: he noted when the article had first been sent for the secretary’s consideration, pointed out when an article seemed uncontroversial, and for cases that bore further scrutiny offered his opinion as to how the ministry should respond. Finally, on November 6, he sent a sixteen-page analysis of

why Great Britain should care about maintaining the peace with the United States, and how important it was to establish principles upon which such an alliance could hold. He advocated two principles for the foundation of this alliance: (1) that Great Britain and the United States make common cause of defending their respective dominions in North America, and (2) that the British navy should defend and protect the United States, in return for which the United States would support and strengthen the Royal Navy by supplying raw materials and seamen. Hartley would later inform Carmarthen, Fox’s successor as foreign secretary, that these four letters recorded the substance of the “many” personal conferences he had had “with Mr. Fox & others of his majesty’s then ministers” on Anglo-American negotiations. Whatever the nature of those conferences, the change in the English ministry in December, 1783, put an end to them.
On April 9, 1784, the day George III signed the ratification of the peace treaty, Hartley was instructed to return to Paris to exchange ratifications with the American commissioners. Although he wrote to the commissioners that before leaving England he would seek authorization to resume commercial negotiations, it appears that his request for such authorization went unanswered. Ever optimistic, Hartley arrived in Paris believing that instructions to treat would surely arrive.
The undated document published below, in Hartley’s hand and found among Franklin’s papers, is our sole evidence of the discussions that must have taken place at Passy shortly after Hartley’s arrival. Informal in appearance (the writing is hasty, the columns irregular in width, and some text is interlined), this one-page list records the articles that Hartley wished to see in a British-American treaty of commerce. The first ten refer to articles that he had already negotiated with the American commissioners; they correspond to articles 4, 8, 9, 10, 11, 12, 13, 14, 15, and 17 of the Americans’ “Project for the definitive Treaty of Peace and Friendship” of August 6, 1783.

The fourteenth (penultimate) item refers to the “co-partnership in commerce” that Hartley had proposed in the draft temporary convention he had sent to Franklin the previous October. The remaining four items refer to proposals that Hartley had made to Fox in his letter of November 6, 1783. These, presumably, were new to the American minister. The comments in the right-hand column are Hartley’s own opinions and queries as expressed (in many cases) in his letters to Fox.
Franklin’s reactions to the new articles were not recorded. Hartley may have brought this sheet to his first meeting with Franklin, which took place on the morning of April 27, or else sketched it out during one of their conversations. As it did not represent an official overture, no formal response was required. Two days later, a skeptical Franklin informed Henry Laurens of Hartley’s hopes of receiving authorization to treat, and solicited Laurens’ views on a commercial treaty in case an official overture should be made. It never was. On May 13, when informing Carmarthen that the exchange of ratifications had taken place, Hartley added that the Americans were “ready and desirous” of negotiating a commercial treaty and wished to sign in the interim a one-year commercial convention. On May 25 Carmarthen responded curtly that Hartley’s mission to Paris was completed and that there was “no reason for your continuing there any longer.” Further negotiations with the United States would “require a considerable degree of deliberation.” Despite these unambiguous instructions, Hartley remained in Paris, having convinced himself, if no one else, that as soon as Parliament had finished formulating a new trade policy he would at last receive his instructions.



[after April 27, 1784]



Debts & Interest suspended.
Appears reasonable but [Quere] whether it can be done by right


Free navigation of River St Laurence
agreed


Account of prisoners to be drawn out &c
not agreed


The Kings good offices with the Emperor of Morrocco &c
agreed



Husbandmen & fishermen not to be attacked in war. Privateering to cease
agreed


warlike stores supplied to an enemy not to be esteemed Contraband
not agreed


mutual denization & naturalization
agreed


Proposal to cut logwood &c
Q


All places upon the boundary line to be mutually free &c
agreed


British troops to be kept on the water line
agreed


GB to supply to the Amern states — ships of the line & — frigates in case of attack
agreed


Amern States to give to GB a certain number per annum of timbers for masts yards bowsprits &c. And pitch tar & turpentine to supply troops & provisions if Canada [&c] be attacked
agreed


Amern States not to carry any naval stores or military to any nation at war with GB during such war [or] take part in any way against GB but to furnish — Seamen if demanded
agreed


British subjects to carry freely in to Amern ports as Amerns. & amerns in to British ports in ships half owned by british & navigated by equal British & Amern Crews
agreed


This treaty to last for 20 years
agreed.


Project of a Treaty

